UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1543



FRANTZ Y. RICHARD,

                                              Plaintiff - Appellant,

          versus


MICHAEL O. LEAVITT, SECRETARY OF HEALTH AND
HUMAN SERVICES,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:05-
cv-02387-PJM)


Submitted:   June 11, 2007                 Decided:   August 16, 2007


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Swick, David H. Shapiro, SWICK & SHAPIRO, P.C.,
Washington, D.C., for Appellant. Rod J. Rosenstein, United States
Attorney, Kristine L. Sendek-Smith, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frantz    Y.     Richard   appeals   the    district       court   order

granting summary judgment to Michael O. Leavitt, Secretary of

Health and Human Services, denying his motion for discovery under

Rule 56(f) of the Federal Rules of Civil Procedure and dismissing

his   employment      discrimination       complaint.         Richard    claims   the

district court erred by denying his motion for discovery and that

it further erred by granting the motion for summary judgment

without discovery.          Finding no reversible error, we affirm.

             We review a district court’s refusal to allow a party to

engage in discovery prior to the entry of summary judgment for

abuse of discretion.           See Harrods Ltd. v. Sixty Internet Domain

Names, 302 F.3d 214, 244 (4th Cir. 2002).                    This court will not

reverse a denial “unless there is a clear abuse of discretion or,

unless there is a real possibility the party was prejudiced by the

denial.”     Ingle v. Yelton, 439 F.3d 191, 195 (4th Cir. 2006)

(citation and quotation marks omitted).                      “As a general rule,

summary judgment is appropriate only after adequate time for

discovery.” Evans v. Techs. Applications & Serv. Co., 80 F.3d 954,

961   (4th   Cir.     1996)    (citation    and   quotation      marks    omitted).

Accordingly,     “summary       judgment    [must]      be    refused    where    the

nonmoving party has not had the opportunity to discover information

that is essential to his opposition.”             Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 n.5 (1986).               A denial of a Rule 56(f)


                                        - 2 -
application   is   disfavored   if   the   motion   identifies   relevant

information and there is some basis for believing the information

actually exists.    Ingle, 439 F.3d at 196 (citing VISA Int’l Serv.

Ass’n v. Bankcard Holders of Am., 784 F.2d 1472, 1475 (9th Cir.

1986)).

          Because Richard failed to identify relevant information

or demonstrate that information relevant to his claim actually

existed, we find the district court did not abuse its discretion

denying the motion for discovery.           We further find that the

district court order granting summary judgment was appropriate.

          Accordingly, we affirm the district court’s order.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -